DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    STEPHEN JEAN-JACQUES and ROSE GERTA JEAN-JACQUES,
                        Appellants,

                                    v.

 BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK, AS
 TRUSTEE, ON BEHALF OF THE HOLDERS OF THE ALTERNATIVE
      LOAN TRUST 2006-41CB, MORTAGE PASS-THROUGH
             CERTIFICATES SERIES 2006-41CB,
                        Appellee.

                              No. 4D19-535

                          [December 19, 2019]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barry J. Stone, Senior Judge; L.T. Case
No. CACE16-004153.

  Stephen Jean-Jacques and Rose Gerta Jean-Jaques, Hallandale
Beach, pro se.

   Jason Joseph of Tromberg Law Group, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.